Name: 2003/541/EC: Commission Decision of 17 July 2003 amending Decisions 92/260/EEC, 93/197/EEC and 97/10/EC as regards the temporary admission and imports into the European Union of registered horses from South Africa (Text with EEA relevance) (notified under document number C(2003) 1212)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  international trade;  tariff policy;  Africa;  trade;  health
 Date Published: 2003-07-24

 Important legal notice|32003D05412003/541/EC: Commission Decision of 17 July 2003 amending Decisions 92/260/EEC, 93/197/EEC and 97/10/EC as regards the temporary admission and imports into the European Union of registered horses from South Africa (Text with EEA relevance) (notified under document number C(2003) 1212) Official Journal L 185 , 24/07/2003 P. 0041 - 0054Commission Decisionof 17 July 2003amending Decisions 92/260/EEC, 93/197/EEC and 97/10/EC as regards the temporary admission and imports into the European Union of registered horses from South Africa(notified under document number C(2003) 1212)(Text with EEA relevance)(2003/541/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by Commission Decision 2002/160/EC(2), and in particular Article 12(2), Article 13(2), Articles 14, 15, 16 and Article 19(i) thereof,Whereas:(1) Commission Decision 92/260/EEC(3), as last amended by Decision 2002/635/EC(4), lays down the animal health conditions and veterinary certification for temporary admission of registered horses.(2) Commission Decision 93/197/EEC(5), as last amended by Decision 2002/841/EC(6), lays down the animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production.(3) Annex I to Commission Decision 97/10/EC of 12 December 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa(7), as last amended by Decision 2001/622/EC(8), provides for additional guarantees which apply to the regionalisation of South Africa for imports of registered horses into the European Union.(4) Those additional guarantees require a specific period of residence of registered horses within the African horse sickness-free zone and lay down conditions under which the registered horses intended for transport by air to the European Union must be transported to the airport situated in the surveillance zone under vector-protected conditions.(5) Taking into account the required isolation in an approved and vector-protected quarantine station, it appears justified to require the same minimum residence period in the African horse sickness-free zone for registered horses temporarily admitted and imported into the European Union.(6) Due to changes in the schedules of airlines, the transport of registered horses in standard cargo aircraft appears to be impossible, leaving the transport of registered horses by sea the only realistic alternative.(7) It is necessary to lay down the conditions under which registered horses may be transported without compromising the health status of those animals during the journey by sea from the port of Cape Town situated in the free zone to a harbour in the European Union approved as border inspection post in accordance with Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(9), as last amended by Directive 96/43/EC(10).(8) Decisions 92/260/EEC, 93/197/EEC and 97/10/EC should be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Annex II to Decision 92/260/EEC the animal health certificate F is replaced by the text in Annex I to this Decision.Article 2In Annex II to Decision 93/197/EEC the animal health certificate F is replaced by the text in Annex II to this Decision.Article 3Decision 97/10/EC is amended as follows:1. Annex I is amended in accordance with Annex III to this Decision.2. The text in Annex IV to this Decision is added as Annex IV.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 53, 23.2.2002, p. 37.(3) OJ L 130, 15.5.1992, p. 67.(4) OJ L 206, 3.8.2002, p. 20.(5) OJ L 86, 6.4.1993, p. 16.(6) OJ L 287, 25.10.2002, p. 42.(7) OJ L 3, 7.1.1997, p. 9.(8) OJ L 216, 10.8.2001, p. 26.(9) OJ L 268, 24.9.1991, p. 56.(10) OJ L 162, 1.7.1996, p. 1.ANNEX I">PIC FILE= "L_2003185EN.004302.TIF">>PIC FILE= "L_2003185EN.004401.TIF">>PIC FILE= "L_2003185EN.004501.TIF">>PIC FILE= "L_2003185EN.004601.TIF">>PIC FILE= "L_2003185EN.004701.TIF">"ANNEX II">PIC FILE= "L_2003185EN.004802.TIF">>PIC FILE= "L_2003185EN.004901.TIF">>PIC FILE= "L_2003185EN.005001.TIF">>PIC FILE= "L_2003185EN.005101.TIF">>PIC FILE= "L_2003185EN.005201.TIF">"ANNEX IIIAnnex I to Decision 97/10/EC is amended as follows:1. Point 7.1 is replaced by the following:"7.1. Registered horses intended for permanent imports into the European Union must have been resident in the country of dispatch for at least 90 days, or since birth, if they are less than 90 days old, or since entry, if they are imported directly from the European Union during the 90 days prior to certification for export to the European Union and they must have remained in the free area for at least 60 days or since birth, if they are less than 60 days old, or since entry, if they are imported directly into the free area from the European Union during the 60 days prior to certification for export to the European Union."2. Point 11 is replaced by the following:"11. If registered horses are transported by air, the transport of the horses from the quarantine station into the aircraft is performed under vector-protected conditions and these conditions are maintained throughout the journey."3. The following point 12 is added:"12. If registered horses are transported by sea, then the following conditions shall apply:Vessels transporting registered horses from the port of Cape Town to a port in the European Union approved in accordance with Council Directive 91/496/EEC as a border inspection post for veterinary checks on registered horses, shall at no time between departure and arrival at destination call into a port situated on the territory or part of the territory of a third country not approved for imports into the European Union of equidae. The master of the vessel shall provide proof of compliance with these conditions by completing the declaration included in Annex IV."ANNEX IV"ANNEX IV>PIC FILE= "L_2003185EN.005403.TIF">"